Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
This communication is in response to Application No. 16/515,597 filed on 18 July 2019. The response filed 11 January 2021 amends claims 1, 3-9, and 11-20, cancels claim 2, adds claim 21, and presents arguments is hereby acknowledged. 	Claims 1 and 3-21 are presented for examination.
Response to Arguments
The response filed 11 January 2021 addresses the Drawing objections made on the 9 October 2020 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Regarding reference character “920” being used to designate both Volatile and Non Volatile memory, Applicant amended FIG. 9 to recite volatile 920 and non-volatile 922. These amendments are found persuasive. Regarding the drawings missing “volatile memory 920 and nonvolatile memory 922” from paragraph 00110, Applicant amended FIG. 9 to recite volatile 920 and non-volatile 922. These 
The response filed 11 January 2021 addresses the 35 U.S.C. 101 rejections made on the 9 October 2020 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the four categories of patent eligible subject matter for claims 18-20, Applicant amended the preamble of the claims to recite “non-transitory computer-readable medium.” These amendments are found persuasive. Thus, all of the 35 U.S.C. 101 rejections are hereby withdrawn.
The response filed 11 January 2021 addresses the 35 U.S.C. 112 rejections made on the 9 October 2020 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the insufficient antecedent basis of claims 3-7, Applicant amended independent claim 1 to recite “a value of a counter.” This amendment is found persuasive. Regarding the insufficient antecedent basis of “the compression counter” of claim 2, Applicant removed “compression counter” from claim 3 and further amended independent claim 1 to recite “a value of a counter.” This amendment is found persuasive. Thus, all of the 35 U.S.C. 112 rejections are hereby withdrawn.

Independent Claim 1
On page 11 of the response filed 11 January 2021, Applicant addresses the 35 U.S.C. 102 rejection made on the 9 October 2020 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 102, have been fully considered.
On page 11, Applicant argues that Dobrenko fails to teach or suggest “comparing a value of a counter with a baseline value that indicates a threshold condition for compression of the sequence of data blocks” and “based on the value of the counter being more than the baseline value.” Applicant argues that Dobrenko does not teach or suggest a counter and, therefore, does not teach or suggest the above noted elements of the independent claims. 	Examiner respectfully agrees and finds this argument persuasive. Dobrenko fails to teach or suggest “comparing a value of a counter with a baseline value that indicates a threshold condition for compression of the sequence of data blocks” and “based on the value of the counter being more than the baseline value.” Therefore, Examiner finds this argument persuasive. 

Dependent Claims 3, 11, and 17-20
On pages 11-12 of the response filed 11 January 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 9 October 2020 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 11-12, Applicant argues that the Dobrenko/Gopal system fails to teach or suggest “comparing a value of a compression counter with a baseline value that indicates a threshold condition for compression of the sequence of data blocks.” Applicant argues that Gopal discusses compression levels. Further, Applicant argues that the different levels of compression of Gopal are not a value of a compression counter. Even further, Applicant argues that the compression levels of Gopal relate to the amount of compression to be performed, and are not a value of a counter. Applicant 

Dependent Claims 3-10, 12-17, and 19-21
On pages 11-15 of the response filed 11 January 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 9 October 2020 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Newly Added Claim 21
On page 15 of the response filed 11 January 2021, Applicant respectfully requests entry and full consideration of Claim 21. Examiner acknowledges this request and will now consider newly added claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 11, 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2018/0131749 A1 to Dobrenko et al and US PGPUB 2014/0082219 A1 to Karaoguz et al.
Regarding Claim 1, Dobrenko discloses a device (FIG. 1, source system 102), comprising: 	a processor (0019 provides for CPU); and  	a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (0019 and 0022 provides for memory that facilitates compression of received data), comprising:  	evaluating a performance of a remote data facility replication system according to a defined performance metric (0025 and 0041 provides for source system 102 evaluates transfer costs/performance, such as bandwidth, of the path to destination system 108, wherein the transfer costs are used to calculate the value of k, i.e. a defined performance metric, wherein if k < 1 then data compression speeds up the transfer of data), wherein the evaluating the performance is in response to receipt of a sequence of data blocks that are candidates for data reduction in the remote data (0023 and 0043 provides for wherein the evaluating is in response to receiving a volume of data chunks that are candidates for compression/data reduction in the destination system 108); and 	facilitating a compression of the sequence of data blocks based on the evaluating the performance indicating that the data reduction of the sequence of data blocks increases the performance of the remote data facility replication system above a defined performance level (0041-0043 provides for facilitating a compression of the volume of data chunks based on the evaluating indicating that the compression of the volume/sequence of data chunks/blocks increase the speed/performance of delivery to the destination system 108 above the calculated value of K, i.e. a defined performance level). 	Dobrenko doesn’t explicitly disclose comparing a value of a counter with a baseline value that indicates a threshold condition for compression of the sequence of data blocks; and based on the value of the counter being more than the baseline value, facilitating the compression of the sequence of data blocks. 	Karaoguz, in a similar field of endeavor, discloses comparing a value of a counter with a baseline value that indicates a threshold condition for compression of a sequence of data blocks (0081 and 0120-0122 provides for gateway 102 compares a value of the quality compression level with the user-specified criteria, i.e. a baseline value that indicates a threshold condition, for compression of the content); and  	based on the value of the counter being more than the baseline value (FIG. 4 step 414 and 0120-0122 provides for based on the quality compression level meeting, i.e. being more, than the user-specified criteria), facilitating the compression of the (0120-0122 provides for gateway device 102 facilitates the compression of the content). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Karaoguz for customizing content delivery based on specified criteria. The compression specification of Karaoguz, when implemented with the optimizing selective compression of the Dobrenko system, will allow one of ordinary skill in the art to apply compression schemes based on criteria specified by a user and/or a destination device. One of ordinary skill in the art would be motivated to utilize the compression specification of Karaoguz with the optimizing selective compression of the Dobrenko system in order to transcode content into a format that is supported by the destination device and customized by the end user. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the compression specification of Karaoguz with the optimizing selective compression of the Dobrenko system for the desirable purpose of customizing content delivery based on quality criteria defined by an end user and/or a destination device.
Regarding Claim 3, the Dobrenko/Karaoguz system discloses the device of claim 1, wherein the defined performance metric is a performance expectation (Karaoguz, 0084 provides for performance parameters), and wherein the evaluating the performance of the remote data facility replication system comprises: 	increasing the value of the counter based on a first determination that a profile of the remote data facility replication system is a data throughput sensitive system; or 	decreasing the value of the counter based on a second determination that the (Karaoguz, 0084, 0100, 0116 provides for decreasing the value of a QoS criteria, i.e. lowered quality, based on determining that the destination device 104 allowing enhanced low latency). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Karaoguz for customizing content delivery based on specified criteria. The latency specification of Karaoguz, when implemented with the optimizing selective compression of the Dobrenko system, will allow one of ordinary skill in the art to apply compression schemes based on latency specified by a user and/or a destination device. One of ordinary skill in the art would be motivated to utilize the latency specification of Karaoguz with the optimizing selective compression of the Dobrenko system in order to transcode content into a format that is supported by the destination device and customized by the end user. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the latency specification of Karaoguz with the optimizing selective compression of the Dobrenko system for the desirable purpose of customizing content delivery based on quality latency defined by an end user and/or a destination device.
Regarding Claim 10, the Dobrenko/Karaoguz system discloses the device of claim 1, wherein the compression of the sequence of data blocks is not performed based on the evaluating the performance indicating that the data reduction does not increase the performance of the remote data facility replication system above the defined performance level (Dobrenko,0041-0043 provides for wherein the compression of the volume/sequence of data chunk/block is not performed based on the evaluating transfer costs/performance to calculate the value of K, wherein the value of K>1 and thus data compression provides no benefits and does not speed up the transfer of the data).
Regarding Claim 11, Dobrenko discloses a method, comprising:  	adjusting, by a device comprising a processor (FIG. 1 and 0019 provides for by a source system 102 comprising a CPU), a value of a counter based on global system attributes associated with a remote data facility replication system (0023 and 0043 provides for evaluation compression based on network metrics associated with a destination system 108) and an application service performance expectation (0025 and 0041 provides for calculating the value of k); and 	facilitating a data compression of a group of data blocks (0041-0043 provides for facilitating a compression of the volume of data chunks). 	Dobrenko doesn’t explicitly disclose wherein facilitating a data compression is based on the value of the counter satisfying a function with respect to a threshold amount; and based on the value of the counter failing to satisfy the function with respect to the threshold amount, storing the group of data blocks without the data compression, wherein the function with respect to the threshold amount being satisfied signifies an acceptable condition for performance of compression on the group of data block. 	Karaoguz, in a similar field of endeavor, discloses wherein facilitating a data compression (0120-0122 provides for gateway device 102 facilitates the compression of the content) is based on the value of the counter satisfying a function with respect to a threshold amount (FIG. 4 step 414 and 0120-0122 provides for based on the quality compression level meeting, i.e. being more, than the user-specified criteria); and  	based on the value of the counter failing to satisfy the function with respect to the threshold amount, storing the group of data blocks without the data compression, wherein the function with respect to the threshold amount being satisfied signifies an acceptable condition for performance of compression on the group of data block (0120-0122 provides for based on the quality compression level meeting the user-specified criteria, i.e. the threshold amount, storing uncompressed content, wherein the function with respect to the criteria signifies an acceptable condition for content compression)
Regarding Claim 17, similar rejection where the device of claim 3 teaches the method of claim 17.
Regarding Claim 18, Dobrenko discloses a non-transitory computer-readable medium comprising instructions that, in response to execution, cause a system comprising a processor to perform operations (FIG. 1 and 0019 provides for by a source system 102 comprising a CPU), comprising:  	evaluating parameters of a remote data facility replication system (0025 and 0041 provides for source system 102 evaluates transfer costs/performance of a destination system 108), wherein the parameters are related to global system attributes and service performance expectations of the remote data facility replication system (0023, 0025, 0041, and 0043 provides for network metrics, i.e. global system attributes, and calculating the value of k, i.e. service performance expectations, associated with a destination system 108). 	Dobrenko doesn’t explicitly disclose adjusting a combined value of a counter based on respective values for the parameters determined based on the evaluating; and determining to perform compression on a set of data based on the combined value of the counter satisfying a defined value, or to not perform the compression on the set of data based on the combined value of the counter failing to satisfy the defined value, wherein the defined value is a threshold value, the satisfaction of which indicates an acceptable condition for performance of the compression on the set of data. 	Karaoguz, in a similar field of endeavor, discloses adjusting a combined value of a counter based on respective values for the parameters determined based on the evaluating (FIG. 3, 0064, and 0019-0122 provides for gateway 102 adjusting a combined value of compatibility metric/counter based on values of criteria/parameters determined); and  	determining to perform compression on a set of data based on the combined value of the counter satisfying a defined value, or to not perform the compression on the set of data based on the combined value of the counter failing to satisfy the defined value (0081 and 0120-0122 provides for gateway 102 compares a value of the quality compression level with the user-specified criteria, i.e. a baseline value that indicates a threshold condition, for compression of the content), wherein the defined value is a threshold value, the satisfaction of which indicates an acceptable condition for performance of the compression on the set of data (0081 and 0120-0122 provides for wherein the user-specified criteria, i.e. a threshold value, the meeting/satisfaction of which indicates a condition for compression of the content/set of data). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Karaoguz for customizing content delivery based on specified criteria. The compression specification of Karaoguz, when implemented with the optimizing selective compression of the Dobrenko system, will allow one of ordinary skill in the art to apply compression schemes based on criteria specified by a user and/or a destination device. One of ordinary skill in the art would be motivated to utilize the compression specification of Karaoguz with the optimizing selective compression of the Dobrenko system in order to transcode content into a format that is supported by the destination device and customized by the end user. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application 
Regarding Claim 20, the Dobrenko/Karaoguz system discloses the computer-readable storage medium of claim 18, wherein the adjusting the combined value comprises:  	decreasing the combined value of a data counter based on one or more of:  		a first determination that a profile of the remote data facility replication system is a latency sensitive system (Karaoguz, FIG. 3, 0084, and 0100 provides for a first determination that a performance/profile of device 304 allows enhanced low latency service delivery);  		a second determination that a defined data throughput fails to satisfy an expected compression throughput, wherein the expected compression throughput is defined as a maximum compression throughput less a current workload rate;  		a third determination that a defined latency is less than twice an expected compression latency, wherein the expected compression latency is defined as an average latency for the compression of a sequence of data blocks; or  		a fourth determination that a round-trip time of a data packet in the remote data facility replication system fails to satisfy a defined time interval. 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Karaoguz for customizing content delivery based on specified criteria. The latency specification of Karaoguz, when implemented with the optimizing selective compression of the 
Regarding Claim 21, the Dobrenko/Karaoguz system discloses the non-transitory computer-readable storage medium of claim 18, wherein the combined value of the counter fails to satisfy the define value indicates that the compression does not increase a performance level of the remote data facility replication system above a defined performance level (Karaoguz, FIG. 3, 0081, and 0120-0122 provides for wherein the value of the quality compression level with the user-specified criteria indicates that the compression does not meet the criteria, i.e. increase a performance level, of the device 304 above the defined preferences). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Karaoguz for customizing content delivery based on specified criteria. The compression specification of Karaoguz, when implemented with the optimizing selective compression of the Dobrenko system, will allow one of ordinary skill in the art to apply compression .

Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the Dobrenko/Karaoguz system as applied to claims 1 and 11 above, and further in view of US PGPUB 2018/0152201 A1 to Gopal et al and US PGPUB 2004/0205166 A1 to DeMoney.
Regarding Claim 4, the Dobrenko/Karaoguz system discloses the device of claim 1, wherein the defined performance metric is a performance expectation (Dobrenko, 0040-0041 provides for wherein the calculated value of K, i.e. a defined performance level, is the ratio of time it takes to transfer a volume of data). 	The Dobrenko/Karaoguz system doesn’t explicitly disclose increasing the value of the counter based on a determination that a defined data throughput is less than an expected compression throughput, wherein the expected compression throughput is defined as a maximum compression throughput less a current workload rate. 	Gopal, in a similar field of endeavor, discloses increasing a value of a counter (0002 and 0047 provides for a higher compression level, i.e. increase the value of the compression counter, is based on a determination that throughput needs to be increased, i.e. a defined throughput is less than an expected compression throughput). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Gopal for categorizing compression based on a scale from 1 to 9. The compression levels of Gopal, when implemented with the optimizing selective compression of the Dobrenko/Karaoguz system will allow one of ordinary skill in the art to apply compression schemes based on throughput. One of ordinary skill in the art would be motivated to utilize the compression levels of Gopal with the optimizing selective compression of the Dobrenko/Karaoguz system in order to adjust network bandwidth requirements based on the specific needs of that chunk of data. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the compression levels of Gopal with the optimizing selective compression of the Dobrenko/Karaoguz system for the desirable purpose of dynamically applying compression levels based on optimal levels of throughput. 	The Dobrenko/Karaoguz/Gopal system doesn’t explicitly disclose wherein the expected compression throughput is defined as a maximum compression throughput less a current workload rate. 	DeMoney, in a similar field of endeavor, discloses wherein an expected (0094 provides for wherein a primary throughput is defined as a maximum throughput less an operational load level). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of DeMoney for adjusting the performance of a storage system based on parameters. The performance adjustment of DeMoney, when implemented with the optimizing selective compression of the Dobrenko/Karaoguz/Gopal system, will allow one of ordinary skill in the art to lower a maximum throughput and establish a safety margin for the operation levels. One of ordinary skill in the art would be motivated to utilize the performance adjustment of DeMoney with the optimizing selective compression of the Dobrenko/Karaoguz/Gopal system in order to allow the system to control the optimal levels of time, block size, rate and other parameters. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the performance adjustment of DeMoney with the optimizing selective compression of the Dobrenko/Karaoguz/Gopal system for the desirable purpose of configuring the optimal levels of the parameters of a system, while simultaneously considering the boundary to the system’s peak bandwidth.
Regarding Claim 5, the Dobrenko/Karaoguz system discloses the device of claim 1, wherein the defined performance metric is a performance expectation (Dobrenko, 0040-0041 provides for wherein the calculated value of K, i.e. a defined performance level, is the ratio of time it takes to transfer a volume of data). 	The Dobrenko/Karaoguz system doesn’t explicitly disclose decreasing the value (0002 and 0047 provides for a lower compression level, i.e. decrease the value of the compression counter, is based on a determination that throughput needs to be decreased, i.e. a defined throughput is more than an expected compression throughput). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Gopal for categorizing compression based on a scale from 1 to 9. The compression levels of Gopal, when implemented with the optimizing selective compression of the Dobrenko/Karaoguz system, will allow one of ordinary skill in the art to apply compression schemes based on throughput. One of ordinary skill in the art would be motivated to utilize the compression levels of Gopal with the optimizing selective compression of the Dobrenko/Karaoguz system in order to adjust network bandwidth requirements based on the specific needs of that chunk of data. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the compression levels of Gopal with the optimizing selective compression of the Dobrenko/Karaoguz system for the desirable purpose of dynamically applying compression levels based on optimal levels of throughput.(0094 provides for wherein a primary throughput is defined as a maximum throughput less an operational load level)
Regarding Claim 12, similar rejection where the device of claim 4 teaches the method of claim 12.
Regarding Claim 13, similar rejection where the device of claim 5 teaches the method of claim 13.

Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Dobrenko/Karaoguz system as applied to claims 1 and 11 above, and further in view of US PGPUB 2018/0152201 A1 to Gopal et al and US PGPUB 2014/0067994 A1 to Puttaswamy Naga et al.
Regarding Claim 6, the Dobrenko/Karaoguz system discloses the device of claim 1, wherein the defined performance metric is a performance expectation (Dobrenko, 0040-0041 provides for wherein the calculated value of K, i.e. a defined performance level, is the ratio of time it takes to transfer a volume of data). 	The Dobrenko/Karaoguz system doesn’t explicitly disclose increasing the value of the counter based on a determination that a defined latency is more than twice an expected compression latency, wherein the expected compression latency is defined as an average latency for the compression of the sequence of data blocks. 	Gopal, in a similar field of endeavor, discloses increasing the value of the counter based on a determination that a defined latency is more than twice an expected compression latency (0002 and 0047 provides for a higher compression level, i.e. increase the value of the compression counter, is based on a determination that a latency needs to be increased, i.e. a defined latency is more than an expected compression latency).(0066 provides for wherein a latency is greater than 1 round trip time, i.e. twice an expected compression latency) and wherein the expected compression latency is defined as an average latency for the compression of a sequence of data blocks (0027 and 0066 provides for wherein 1/2 of a round trip time is defined as an average latency).
Regarding Claim 7, the Dobrenko/Karaoguz system discloses The device of claim 1, wherein the defined performance metric is a performance expectation (Dobrenko, 0040-0041 provides for wherein the calculated value of K, i.e. a defined performance level, is the ratio of time it takes to transfer a volume of data). 	The Dobrenko/Karaoguz system doesn’t explicitly disclose decreasing the value of the counter based on a determination that a defined latency is less than twice an expected compression latency, wherein the expected compression latency is defined as an average latency for the compression of the sequence of data blocks. 	Gopal, in a similar field of endeavor, discloses decreasing the value of the (0002 and 0047 provides for a lower compression level, i.e. decreasing the value of a compression counter, is based on a determination that a latency needs to be decreased, i.e. a defined latency is less than an expected compression latency). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Gopal for categorizing compression based on a scale from 1 to 9. The compression levels of Gopal, when implemented with the optimizing selective compression of the Dobrenko/Karaoguz system, will allow one of ordinary skill in the art to apply compression schemes based on latency. One of ordinary skill in the art would be motivated to utilize the compression levels of Gopal with the optimizing selective compression of the Dobrenko/Karaoguz system in order to adjust network bandwidth requirements based on the specific needs of that chunk of data. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the compression levels of Gopal with the optimizing selective compression of the Dobrenko/Karaoguz system for the desirable purpose of dynamically applying compression levels based on optimal levels of latency. 	The Dobrenko/Karaoguz/Gopal system doesn’t explicitly disclose wherein less than an expected compression latency comprises less than twice an expected compression latency and wherein the expected compression latency is defined as an average latency for the compression of the sequence of data blocks. 	Puttaswamy Naga, in a similar field of endeavor, discloses wherein less than an (0066 provides for wherein a latency is less than 1 round trip time, i.e. twice an expected compression latency, when there are no redirections) and wherein the expected compression latency is defined as an average latency for the compression of the sequence of data blocks (0027 and 0066 provides for wherein 1/2 of a round trip time is defined as an average latency). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Puttaswamy Naga for calculating a latency less than a round trip time. The latency of Puttaswamy Naga, when implemented with the optimizing selective compression of the Dobrenko/Karaoguz/Gopal system, will allow one of ordinary skill in the art to apply compression schemes when there are no indications of retransmissions/redirections in the network path. One of ordinary skill in the art would be motivated to utilize the latency of Puttaswamy Naga with the optimizing selective compression of the Dobrenko/Karaoguz/Gopal system in order to compress data to for efficient processing across a low latent path. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the latency of Puttaswamy Naga with the optimizing selective compression of the Dobrenko/Karaoguz/Gopal system for the desirable purpose of compressing data so that it may be transmitted in an optimal format, across a fast/low latent network path.
Regarding Claim 14
Regarding Claim 15, similar rejection where the device of claim 7 teaches the method of claim 15.

Claims 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Dobrenko/Karaoguz system as applied to claims 1 and 11 above, and further in view of US PGPUB 2018/0152201 A1 to Gopal et al and US PGPUB 2010/0246602 A1 to Barreto et al.
Regarding Claim 8, the Dobrenko/Karaoguz system discloses the device of claim 1. 	The Dobrenko/Karaoguz system doesn’t explicitly disclose wherein the defined performance metric is a round-trip time of a data packet in the remote data facility replication system, and wherein the evaluating the performance of the remote data facility replication system comprises: increasing the value of the counter based on a determination that the round-trip time is more than a defined time interval. 	Gopal, in a similar field of endeavor, discloses wherein a defined performance metric is a metric of a data packet in the remote data facility replication system (0024-0025 and 0047 provides for wherein a defined performance metric is latency of uncompressed input data in a remote switch across optical fibers, i.e. a remote data facility replication system), and wherein the evaluating the performance of the remote data facility replication system (0024-0025 and 0046-0047 provides for evaluating a performance of the system including remote switches communicating across optical fibers) comprises:  	increasing the value of the counter based on a determination about the metric (0047 provides for a higher compression level is based on a determination to increase latency). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Gopal for categorizing compression based on a scale from 1 to 9. The compression levels of Gopal, when implemented with the optimizing selective compression of the Dobrenko/Karaoguz system will allow one of ordinary skill in the art to apply compression schemes based on latency. One of ordinary skill in the art would be motivated to utilize the compression levels of Gopal with the optimizing selective compression of the Dobrenko/Karaoguz system in order to adjust network bandwidth requirements based on the specific needs of that chunk of data. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the compression levels of Gopal with the optimizing selective compression of the Dobrenko/Karaoguz system for the desirable purpose of dynamically applying compression levels based on optimal levels of latency. 	The Dobrenko/Karaoguz/Gopal system doesn’t explicitly disclose wherein the metric is a round-trip time of a data packet and wherein the determination about the metric is a determination that the round-trip time is more than a defined time interval. 	Barreto, in a similar field of endeavor, discloses wherein the metric is a round-trip time of a data packet (0395 provides for the term "round-trip time" or RTT may refer to latency or vice versa) and wherein the determination about the metric is a determination that the round-trip time is more than a defined time interval (0044, 0188, 0251, and 0286 provides for a determination that the round-trip time indicates a congested network, i.e. is above a threshold value, which is measured in bits per second and/or a window size interval). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Barreto for measuring the round trip time to make a determination on whether to utilize an accelerated protocol. The RTT measurements of Barreto, when implemented with the optimizing selective compression of the Dobrenko/Karaoguz/Gopal system, will allow one of ordinary skill in the art to apply compression schemes based on the measured round trip times. One of ordinary skill in the art would be motivated to utilize the RTT measurements of Barreto with the optimizing selective compression of the Dobrenko/Karaoguz/Gopal system in order to dynamically adjust the compression scheme applied based on the total time to transmit and receive data. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the RTT measurements of Barreto with the optimizing selective compression of the Dobrenko/Karaoguz/Gopal system for the desirable purpose of dynamically applying compression levels based on optimal levels of round trip time.
Regarding Claim 9, the Dobrenko/Karaoguz system discloses the device of claim 1. 	The Dobrenko/Karaoguz system doesn’t explicitly disclose wherein the defined performance metric is a round-trip time of a data packet in the remote data facility replication system, and wherein the evaluating the performance of the remote data facility replication system comprises: decreasing the value of the counter based on a (0024-0025 and 0047 provides for wherein a defined performance metric is latency of uncompressed input data in a remote switch across optical fibers, i.e. a remote data facility replication system), and wherein the evaluating the performance of the remote data facility replication system (0024-0025 and 0046-0047 provides for evaluating a performance of the system including remote switches communicating across optical fibers) comprises:  	decreasing the value of the counter based on a determination about the metric (0047 provides for a lower compression level is based on a determination to decrease latency).  	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Gopal for categorizing compression based on a scale from 1 to 9. The compression levels of Gopal, when implemented with the optimizing selective compression of the Dobrenko/Karaoguz system, will allow one of ordinary skill in the art to apply compression schemes based on latency. One of ordinary skill in the art would be motivated to utilize the compression levels of Gopal with the optimizing selective compression of the Dobrenko/Karaoguz system in order to adjust network bandwidth requirements based on the specific needs of that chunk of data. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the compression levels of Gopal with the (0395 provides for the term "round-trip time" or RTT may refer to latency or vice versa) and wherein the determination about the metric is a determination that the round-trip time is less than a defined time interval (0044, 0188, 0251, and 0286 provides for a determination that the round-trip time is below a threshold value which is measured in bits per second and/or a window size interval). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Barreto for measuring the round trip time to make a determination on whether to utilize an accelerated protocol. The RTT measurements of Barreto, when implemented with the optimizing selective compression of the Dobrenko/Karaoguz/Gopal system, will allow one of ordinary skill in the art to apply compression schemes based on the measured round trip times. One of ordinary skill in the art would be motivated to utilize the RTT measurements of Barreto with the optimizing selective compression of the Dobrenko/Karaoguz/Gopal system in order to dynamically adjust the compression scheme applied based on the total time to transmit and receive data. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the RTT measurements of Barreto with 
Regarding Claim 16, similar rejection where the device of claim 8 teaches the method of claim 16.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the Dobrenko/Karaoguz system as applied to claim 18 above, and further in view of US PGPUB 2018/0152201 A1 to Gopal et al.
Regarding Claim 19, the Dobrenko/Karaoguz system discloses the non-transitory computer-readable medium of claim 18. 	The Dobrenko/Karaoguz system doesn’t explicitly disclose wherein the adjusting the combined value comprises: increasing the combined value of a data counter based on one or more of: a first determination that a profile of the remote data facility replication system is a data throughput sensitive system; a second determination that a defined data throughput satisfies an expected compression throughput, wherein the expected compression throughput is defined as a maximum compression throughput less a current workload rate; a third determination that a defined latency is more than twice an expected compression latency, wherein the expected compression latency is defined as an average latency for the compression of a sequence of data blocks; or a fourth determination that a round-trip time of a data packet in the remote data facility replication system satisfies a defined time interval. 	Gopal, in a similar field of endeavor, discloses increasing the combined value of (Gopal, 0047 provides for a first determination that a performance/profile of computing device 1200 is sensitive to throughput and therefore throughput is decreased, i.e. a data throughput sensitive system);  		a second determination that a defined data throughput satisfies an expected compression throughput, wherein the expected compression throughput is defined as a maximum compression throughput less a current workload rate;  		a third determination that a defined latency is more than twice an expected compression latency, wherein the expected compression latency is defined as an average latency for the compression of a sequence of data blocks; or  		a fourth determination that a round-trip time of a data packet in the remote data facility replication system satisfies a defined time interval. 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Gopal for categorizing compression based on a scale from 1 to 9. The compression levels of Gopal, when implemented with the optimizing selective compression of the Dobrenko/Karaoguz system, will allow one of ordinary skill in the art to apply compression schemes based on latency and/or throughput. One of ordinary skill in the art would be motivated to utilize the compression levels of Gopal with the optimizing selective compression of the Dobrenko/Karaoguz system in order to adjust network bandwidth requirements based on the specific needs of that chunk of data. Therefore, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2014/0201175 A1 to Ohno discloses an update count is a criterion value for whether compression should be judged.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.D.G/Examiner, Art Unit 2459                                                                                                                                                                                                        


/Backhean Tiv/Primary Examiner, Art Unit 2459